RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3, 4, 6, 7, 9, 11, 12, 14, 15, 17, 19 and 21–28 are pending in this application.
Claims 2, 5, 8, 10, 13, 16, 18 and 20 are canceled.
Claims 1, 3, 4, 6, 7, 9, 11, 12, 14, 15, 17, 19 and 21–28 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 11–12, filed 10/13/2020, with respect to the rejection(s) of claim(s) 1, 3, 4, 6, 7, 9, 11, 12, 14, 15, 17, 19 and 21–28 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon Macugay et al. (2015/0370873), Mayhead et al. (2017/0185949), Geffin et al. (2013/0238795), and Hazzard (2015/0102101)*.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 11, 12, 14, 15, 17, 19, and 21-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Macugay et al. (2015/0370873) in view of Mayhead et al. (2017/0185949), further in view of Geffin et al. (2013/0238795), and further in view of Hazzard (2015/0102101).
Regarding claims 1, 9 and 17, Macugay teaches A method for data center management, comprising:
obtaining information of one or more logic units of hardware used in a data center, (Fig. 1; ¶20, in context of monitoring information related to data center performance, a plurality of datacenter infrastructure management [DCIM] tools or systems can collect data and store them in an aggregated database 106; Fig. 2; ¶22, a DCIM component can collect/analyze information 
determining whether at least one part of the obtained information corresponds to one or more records associated with the one or more logic units of the hardware in a database of the data center (Fig. 4; ¶27, comparison of data aggregated database to particular set of DCIM information can result in identification of situations such as mismatching/conflicting information, discrepancies, as well as missing information; ¶24, IT monitoring components can receive information regarding a computer-run/IT run services, which include logic units of the hardware such services are run); and
updating the one or more records associated with the one or more logic units of the hardware in the database of the data center using the obtained information (Fig. 4; ¶27, collected data can be loaded into an aggregated database; see also ¶24);
wherein updating the one or more records associated with the one or more logic units of the hardware in the database of the data center comprises: in response to determining that a content item in the record is excluded from the obtained information, (Fig. 4; ¶27, comparison of data aggregated database to particular set of DCIM information can result in identification of situations such as mismatching/conflicting information, discrepancies, as well as missing information; see also ¶24)
wherein the obtaining, identifying, determining and updating are performed by one or more processing devices each comprising a processor coupled to a memory (Fig. 7; ¶17).
However, Macugay does not explicitly teach the information of the one or more logic units of the hardware including identification information describing one or more identifiable 
Mayhead from the same field of endeavor teaches the information of the one or more logic units of the hardware including identification information describing one or more identifiable attributes of the one or more logic units of the hardware (Fig. 3; ¶¶26-32, when managing an "asset" of a computer system associated with an asset information, such as a service tag, it may include context information associated with at least one assets which may include information, and an asset includes a computer system which includes logic units of the hardware being used to run the software on top of said hardware; ¶22, agent can discover assets as shown);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Macugay using Mayhead to implement well-known hardware asset management methods to reduce overall costs in implementing hardware asset tracking systems instead of designing a completely new one. By specifically implementing the hardware asset management systems as taught in Mayhead, Macugay would have been improved by the specific hardware asset tracking implementations as taught.
However, the teachings do not explicitly teach removing the content item from the one or more records; wherein obtaining information of the one or more logic units of the hardware used in the data center includes implementing an infrastructure tracing processor and hardware management and orchestration software; wherein the infrastructure tracing processor executes a recurring scanning cycle set for a predetermined time interval on a plurality of hardware devices used in the data center to obtain current information of the one or more logic units of the hardware; wherein the hardware management and orchestration software includes logic for constructing the one or more logic units of the hardware from the plurality of hardware devices used in the data center, and for automatically detecting one or more changes in at least one existing individual hardware device of the plurality of hardware devices used in the data center; wherein the one or more records respectively associated with the one or more changes are automatically updated in the database; wherein the recurring scanning cycle is executed independent of the automatic detection of the one or more changes by the hardware 
Geffin from the same field of endeavor teaches removing the content item from the one or more records (¶349, MSS Engine 56 enables element libraries to be removed or updated; Figs. 6 and 7, ability to store data within RDBMS 60 is shown; ¶90, DCIM Inventory Manager module 14 also has the ability to delete represented objects, where such objects include information including critical infrastructure);
wherein obtaining information of the one or more logic units of the hardware used in the data center includes implementing an infrastructure tracing processor and hardware management and orchestration software (¶¶285-94, MSS Engine 56 can provide discovery processes that periodically scans the network for new managed elements; Fig. 10; ¶244, an example of hardware management/orchestration software is the infrastructure service 174, which provide "the ability to manage the infrastructure 154 (devices, containers, relationships" of MSS Engine 56; see Fig. 5, exemplary devices are shown on the bottom layer);
wherein the infrastructure tracing processor executes a recurring scanning cycle set for a predetermined time interval on a plurality of hardware devices used in the data center to obtain current information of the one or more logic units of the hardware (¶¶285-94, MSS Engine 56 can provide a background discovery process that periodically scans the network for new managed elements; it also can periodically scan the network for changes to existing managed elements within MSS Engine Data Store 178; automatically discovering information about unmanaged event when unsolicited message is received from that unmanaged element is also disclosed);
for automatically detecting one or more changes in at least one existing individual hardware device of the plurality of hardware devices used in the data center (Fig. 10; ¶237, infrastructure service 154 as part of MSS services can synchronize new and "updated 
wherein the one or more records respectively associated with the one or more changes are automatically updated in the database (Figs. 10 and 11; ¶237, Infrastructure service 154 can synchronize data between domain models and MSS engines 56; respective data are stored with databases, for example TSD/CDMR database 56b);
wherein the recurring scanning cycle is executed independent of the automatic detection of the one or more changes by the hardware management and orchestration software (¶¶285-94, MSS Engine 56 uses a background discovery process that "periodically scans the network for changes to existing managed elements..." then "automatically reconciles detected changes for existing managed elements..."; this appears to suggest that the periodicity of the scanning for changes has no relationship to acting upon a possible notification of when the underlying managed elements have in fact changed its state, only that the scanning occurs under some particular periodicity; in fact, the very next paragraph states that the MSS Engine 56 has the ability to "automatically discover information about an unmanaged element when an unsolicited message is received from that unmanaged element" but fails to mention that the scanning of network occurs or does not occur when such messages are received, which seems more likely than not that such actions are not performed over the actual periodic scanning of the elements);
the infrastructure tracing processor being arranged between the hardware management and orchestration software of the plurality of hardware devices used in the data center and the database of the data center (Fig. 5, for example the MSS Engine at distribution layer has the ability to communicate with various components of the orchestration system above the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Geffin to update the asset information with the latest existing information so that the tracked assets using systems can be managed more efficiently and simply in the modern data centers where the environments are becoming increasingly complex with many variables that must be taken into account when considering methods to optimize their efficiency (Geffin at Fig. 3 and ¶4).
However, the teachings do not explicitly teach wherein the hardware management and orchestration software includes logic for constructing the one or more logic units of the hardware from the plurality of hardware devices used in the data center.
Hazzard from the same field of endeavor teaches wherein the hardware management and orchestration software includes logic for constructing the one or more logic units of the hardware from the plurality of hardware devices used in the data center (Fig. 3; ¶11, data center infrastructure management equipment cabinet appliance is disclosed; the integrated appliance for server racks includes at least one functional module including the asset tracking module which is embedded within a memory as operated by processor; this asset tracking module can automatically detect the presence or absence of equipment from the interior space of cabinet frame enclosure; one detailed implementation of such asset tracking capabilities is disclosed in paragraph 24), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Hazzard to specifically keep track of equipments and assets associated with server racks and the components within such server racks which are prevalent in data centers for computing operations. Addition of the knowledge regarding data center infrastructure management of server racks in addition to general data 

Regarding claims 3, 11 and 19, Macugay, Mayhead, Geffin and Hazzard teach the limitations of claims 1, 9 and 17 respectively. Mayhead further teaches wherein the obtaining information of the one or more logic units of the hardware comprises: in response to detecting a change in the one or more logic units of the hardware, obtaining the information of the one or more logic units of the hardware (¶6, overcoming problems such as not keeping track of assets that have been updated, including assets that are hardware, is provided as a motivation for the invention; ¶7, asset managing process where action is taken when an update on an asset is performed is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Macugay using Mayhead to implement well-known hardware asset management methods to reduce overall costs in implementing hardware asset tracking systems instead of designing a completely new one. By specifically implementing the hardware asset management systems as taught in Mayhead, Macugay would have been improved by the specific hardware asset tracking implementations as taught.

Regarding claims 4 and 12, Macugay, Mayhead, Geffin and Hazzard teach the limitations of claims 1 and 9 respectively. Mayhead further teaches wherein updating the one or more records associated with the one or more logic units of the hardware in the database of the data center comprises: in response to determining that the at least one part of the obtained information is excluded from the one or more records, adding the at least one part of the obtained information into the one or more records (¶¶68-69, asset managing process can identify that an update to the asset has been performed thus detecting modification to said asset; such modification can trigger further actions such as modifying existing service tag).


Regarding claims 6, 14 and 23, Macugay, Mayhead, Geffin and Hazzard teach the limitations of claims 1, 9 and 17 respectively. Macugay further teaches wherein updating the one or more records associated with the one or more logical units of the hardware in the database of the data center comprises: in response to determining that the at least one part of the information mismatches a corresponding content item in the one or more records (Fig. 4; ¶27, comparison of data aggregated database to particular set of DCIM information can result in identification of situations such as mismatching/conflicting information, discrepancies, as well as missing information),
Geffin further teaches updating the content item based on the at least one part of the information (¶349, MSS Engine 56 enables element libraries to be removed or updated; Figs. 6 and 7, ability to store data within RDBMS 60 is shown; ¶90, DCIM Inventory Manager module 14 also has the ability to delete represented objects, where such objects include information including critical infrastructure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Geffin to update the asset information with the latest existing information so that the tracked assets using systems can be managed more efficiently and simply in the modern data centers where the environments are becoming increasingly complex with many variables that must be taken into account when considering methods to optimize their efficiency (Geffin at Fig. 3 and ¶4).

Regarding claims 7, 15 and 24, Macugay, Mayhead, Geffin and Hazzard teach the limitations of claims 1, 9 and 17 respectively. Mayhead further teaches wherein the resource profile is text-base (¶¶28-29, service tag/context information such as CPU type, operating system, etc. can be transmitted over communications media in a textual form), and
wherein the resource profile includes: a first type of keyword describing a general hardware attribute; and a second type of keyword describing a dedicated hardware attribute, the second type of keyword being extensible (¶¶29-30, context information associated with particular asset may include, for example, general attribute such as "identity of the hardware" or "operating system" or a dedicated attribute such as "CPU type" or "amount of memory").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Macugay using Mayhead to implement well-known hardware asset management methods to reduce overall costs in implementing hardware asset tracking systems instead of designing a completely new one. By specifically implementing the hardware asset management systems as taught in Mayhead, Macugay would have been improved by the specific hardware asset tracking implementations as taught.

Regarding claims 21, 22 and 25, Macugay, Mayhead, Geffin and Hazzard teach the limitations of claims 1, 9 and 17 respectively. Geffin further teaches further including automatically transmitting, with the hardware management and orchestration software, information representative of the one or more changes to the infrastructure tracing processor for automatic updating of the database of the data center (¶¶285-94, MSS Engine 56 can provide a background discovery process that periodically scans the network for new managed elements; it also can periodically scan the network for changes to existing managed elements within MSS Engine Data Store 178; automatically discovering information about unmanaged event when unsolicited message is received from that unmanaged element is also disclosed).


Regarding claims 26, 27 and 28, Macugay, Mayhead, Geffin and Hazzard teach the limitations of claims 1, 9 and 17 respectively. Geffin further teaches wherein the infrastructure tracing processor comprises a daemon process configured to implement the recurring scanning cycle (¶¶285-94, MSS Engine 56 can provide a background discovery process that periodically scans the network for new managed elements; it also can periodically scan the network for changes to existing managed elements within MSS Engine Data Store 178; automatically discovering information about unmanaged event when unsolicited message is received from that unmanaged element is also disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Geffin to update the asset information with the latest existing information so that the tracked assets using systems can be managed more efficiently and simply in the modern data centers where the environments are becoming increasingly complex with many variables that must be taken into account when considering methods to optimize their efficiency (Geffin at Fig. 3 and ¶4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mick et al. (9,582,010) discloses A rack management system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458